DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of species F in the reply filed on 10/7/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a biasing member” in claim 1;
“a biasing member” in claim 11;
“a first retaining feature” in claim 19;
“a second retaining feature” in claim 19; and
“a biasing member” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 is objected to because of the following informalities:
in claim 19, line 15: “the lower surface of the casing” should be “the lower surface of the blade holder portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the blade holder” in line 1 and again in line 4, but it is not clear if this recitation is the same as, related to, or different from “a blade holder portion” of claim 1, line 7.  If they are the same, “the blade holder” of claim 4, line 1 and of claim 4, line 4 should be “the blade holder portion”.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the blade holder” of claim 4, line 1 in claim 4.  Furthermore, if they are different, there is insufficient antecedent basis for “the lower surface of the blade holder” of claim 4, lines 3-4 in claim 4.
Claims 5 and 7-8 are rejected by virtue of their dependence from claim 4.  
Claim 5 recites “a generally planar lower surface” in line 2, which is a relative term which renders the claim indefinite. The term “generally planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how planar a surface has to be so as to be generally planar.
Claim 5 recites “wherein the first and second projections each include a generally planar lower surface” in lines 1-2, but it is not clear if one or both of these surfaces are the same as, related to, or different from “a lower surface” of “the blade holder portion” of claim 3.  Clarification among these three recitations is required.
Claim 7-8 are rejected by virtue of their dependence from claim 5.
Claim 7 recites “a generally bell-curved shape” in lines 1-2, which is a relative term which renders the claim indefinite. The term “generally bell-curved shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much of a bell-curve a shape has to be so as to be generally bell-curved shape.
Claim 14 recites “the blade holder” in lines 3-4 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this blade holder has with the other physical structures of claim 14.
Claim 15 recites “a generally planar lower surface” in line 2, which is a relative term which renders the claim indefinite. The term “generally planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how planar a surface has to be so as to be generally planar.
Claim 17-18 are rejected by virtue of their dependence from claim 15.
Claim 17 recites “a generally bell-curved shape” in lines 1-2, which is a relative term which renders the claim indefinite. The term “generally bell-curved shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much of a bell-curve a shape has to be so as to be generally bell-curved shape.
Claim 20 recites “the blade holder” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a blade holder portion” of claim 19, line 2.  If they are the same, “the blade holder” of claim 20, line 4 should be “the blade holder portion”.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the blade holder” of claim 20, line 4 in claim 20.  Furthermore, if they are different, there is insufficient antecedent basis for “the lower surface of the blade holder” of claim 20, line 4 in claim 20.
Claim 20 recites “a generally planar lower surface” in lines 4-5, which is a relative term which renders the claim indefinite. The term “generally planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how planar a surface has to be so as to be generally planar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0010528 (Shi).
With respect to claim 1, Shi teaches a device for withdrawing bodily fluid from a subject, the device comprising: 
a housing including a base (the case 2 of Shi) and a release member (the action portion 10 of Shi) extending from the base, wherein the base has an opening (the opening 5 of Shi) extending therethrough; 
a skin-piercing assembly positioned at least partially within the housing, wherein the skin- piercing assembly includes a trigger portion (the cam 3 of Shi) and a blade holder portion (the hole of the case 2 through which the central post of the swing end 13 of FIG. 9 of Shi is attached); a drive member (the swing arm 4 of Shi) pivotably coupled to the blade holder portion (the hole of the case 2 through which the central post of the swing end 13 of FIG. 9 of Shi is attached); a blade (the blade 1 of Shi) carried by the drive member (the swing arm 4 of Shi); and a biasing member (the spring 8 of Shi) operably coupled to the drive member (the spring 8 is in operation with the swing arm 4 during incision thus making them operably coupled); and
an actuator (the triggering portion 11 of Shi) operably coupled to the skin-piercing assembly and movable from a first position to a second position relative to the housing, 
wherein in the first position, the drive member is configured to engage the trigger portion (the swing arm 4 at the working surface 14 is configured to engage the curved surface 15 of  the cam 3 in FIG. 1 of Shi) to maintain the biasing member in a biased configuration, and movement of the actuator from the first position to the second position is configured to engage the trigger portion with the release member to disengage the trigger portion from the drive member to permit the biasing member to drive the blade at least partially through the opening in the base (movement of the triggering portion 11 is configured to engage the cam 3 at the lock gate 7 with the action portion 10 to disengage the curved surface 15 of the cam 3 from the working surface 14 of the swing arm 4 to permit the spring 8 to drive the blade 1 at least partially through the opening 5 in the case 2).  
With respect to claim 19, Shi teaches a skin-piercing assembly, comprising: 
a casing including a trigger portion (the cam 3 of Shi) and a blade holder portion (the casing 2 of Shi), wherein the trigger portion is at least partially spaced apart from the blade holder portion (the cam 3 moves relative to the casing 2 such that they are at least partially spaced apart from each other), wherein the trigger portion includes a first retaining feature (the curved surface 15 of the cam 3 of Shi), and wherein the blade holder portion includes a lower surface (the lower surface of the casing 2 of Shi); 
a drive member (the swing arm 4 of Shi) pivotably coupled to the blade holder portion (the casing 2 of Shi) of the casing, wherein the drive member includes a second retaining feature (the working face 14 of the swing arm 4 of Shi); 
a blade (the blade 1 of Shi) carried by the drive member (the swing arm 4 of Shi); and 
a biasing member (the spring 8 of Shi) operably coupled between the drive member and the casing,
wherein in a pre-deployed position, the second retaining feature is configured to engage the first retaining feature to maintain the biasing member in a loaded configuration (the working surface 14 is configured to engage the curved surface 15 in FIG. 1 of Shi); and in a deployed position, the second retaining feature is configured to disengage the first retaining feature to permit the biasing member to pivot the blade at least partially past the lower surface of the casing (the working surface 14 is configured to disengage the curved surface 15 to permit the spring 8 to pivot the blade 1 at least partially past the lower surface of the casing 2 in FIG. 2 of Shi).  
With respect to claim 20, Shi teaches that the blade portion of the casing (the casing 2 of Shi) includes a first projection (the element A in the below annotated FIG. 2 of Shi), a second projection (the element B in the below annotated FIG. 2 of Shi), and a gap portion (the opening 5 of Shi) between the first and second projections, wherein the first projection, the second projection, and the gap portion define the lower surface of the blade holder, and wherein the first and second projections each include a generally planar lower surface.

    PNG
    media_image1.png
    663
    773
    media_image1.png
    Greyscale

Annotated FIG. 2 of Shi

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/00090 (Vos).
With respect to claim 1, Vos teaches a device for withdrawing bodily fluid from a subject, the device comprising: 
a housing including a base (the body 23 of Vos) and a release member (the releasing rod 83 of Vos) extending from the base, wherein the base has an opening (the aperture 32 of Vos) extending therethrough; 
a skin-piercing assembly positioned at least partially within the housing, wherein the skin-piercing assembly includes a trigger portion (the barb 85 of Vos) and a blade holder portion (the shaft base proximal to the head portion 64 and surrounded by the compression spring 63 of Vos); a drive member (the head portion 64, the pricking rod 65, and the wheel 46 of Vos) pivotably coupled to the blade holder portion (the shaft base proximal to the head portion 64 and surrounded by the compression spring 63 of Vos); a blade (the lancet 24 of Vos) carried by the drive member (the head portion 64, the pricking rod 65, and the wheel 46 of Vos); and a biasing member (the torsion spring 59 of Vos) operably coupled to the drive member (the torsion spring 59 is in operation with the head portion 64, the pricking rod 65, and the wheel 46 of Vos during incision thus making them operably coupled); and
an actuator (the firing button 38 and the protrusion 81 of Vos) operably coupled to the skin-piercing assembly and movable from a first position to a second position relative to the housing, 
wherein in the first position, the drive member is configured to engage the trigger portion (the head portion 64, the pricking rod 65, and the wheel 46 of Vos is configured to engage the barb 85 of Vos) to maintain the biasing member in a biased configuration, and movement of the actuator from the first position to the second position is configured to engage the trigger portion with the release member to disengage the trigger portion from the drive member to permit the biasing member to drive the blade at least partially through the opening in the base (the movement of the firing button 38 and the protrusion 81 is configured to engage the barb 85 with the releasing rod 83 of Vos to disengage the barb 85 from the head portion 64, the pricking rod 65, and the wheel 46 to permit the torsion spring 59 to drive the lancet 24 at least partially through the aperture 32 of Vos).  
With respect to claim 2, Vos teaches that the movement of the actuator from the first position to the second position is configured to engage the trigger portion with the release member to deflect the trigger portion away from the blade holder portion (the movement of the firing button 38 and the protrusion 81 is configured to engage the barb 85 with the releasing rod 83 of Vos to defect the barb 85 away from the head portion 64, the pricking rod 65, and the wheel 46 of Vos).  

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 7-8, 14-15, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 3, Vos and Shi do not teach or suggest “wherein the blade holder portion includes a lower surface configured to extend at least partially through the opening in the base when the actuator is in the second position” along with the other features of claim 3.  The hole of the case 2 of Shi through which the central post of the swing end 13 of FIG. 9 of Shi is attached does not include a lower surface configured to extend at least partially through the opening 5 when the triggering portion 11 is in the second position.  The shaft base proximal to the head portion 64 and surrounded by the compression spring 63 of Vos does not include a lower surface configured to extend at least partially through the opening 32 when the firing button 38 and the protrusion 81 of Vos is in the second position.  
Claims 4-8 are allowable by virtue of their dependence from claim 3.
With respect to claim 10, Shi and Vos do not teach or suggest a flexible sealing member positioned within the housing and defining a sealed volume within the housing over the opening in the base; and a one-way valve coupled to the housing and configured to (a) inhibit air from entering the sealed volume from outside the device and (ii) permit air to exit the sealed volume to outside the device along with the other features of claim 10.
With respect to claim 11, U.S. Patent No. 5,314,441 (Cusack) teaches a device for withdrawing bodily fluid from a subject, the device comprising: 
a housing including a base having an opening extending therethrough (the opening at the bottom edge 12 of Cusack), wherein the base is configured to be positioned adjacent skin of the subject; and 
a skin-piercing assembly positioned at least partially within the housing, wherein the skin- piercing assembly includes a casing having a lower surface (the arm member 92 of Cusack);  a blade coupled to the casing (the blade 104); and a biasing member (the spring 122 of Cusack) operably coupled to the blade and configured to drive the blade relative to the lower surface; and 
an actuator operably coupled to the skin-piercing assembly and movable relative to the housing, 
wherein the actuator (the finger tab 20 of Cusack) is movable to a first position to drive the lower surface of the casing at least partially through the opening in the base (see FIG. 7B of Cusack).
However, Cusack does not teach or suggest that the blade is pivotably coupled to the casing or that the actuator is movable to a second position to release the biasing member to permit the biasing member to drive the blade along a path through the skin and relative to the lower surface of the casing.  
With respect to claim 11, U.S. Patent No. 7,316,698 (Galloway) teaches a device for withdrawing bodily fluid from a subject, the device comprising: 
a housing including a base having an opening extending therethrough (the slot 36 of Galloway), wherein the base is configured to be positioned adjacent skin of the subject; and 
a skin-piercing assembly positioned at least partially within the housing, wherein the skin- piercing assembly includes a casing having a lower surface (the cam 78 of Galloway);  a blade pivotably coupled to the casing (the blade 38 of Galloway); and a biasing member (the carriage element 58 of Galloway) operably coupled to the blade and configured to drive the blade relative to the lower surface; and 
an actuator operably coupled to the skin-piercing assembly and movable relative to the housing, 
wherein the actuator (the top 16 of Galloway) is movable to a second position to release the biasing member to permit the biasing member to drive the blade along a path through the skin and relative to the lower surface of the casing.
However, Galloway does not teach or suggest that the actuator is movable to a first position to drive the lower surface of the casing at least partially through the opening in the base.
With respect to claim 11, Vos and Shi do not teach or suggest a biasing member operably coupled to the blade and configured to drive the blade relative to the lower surface and that the actuator is movable to a second position to release the biasing member to permit the biasing member to drive the blade along a path through the skin and relative to the lower surface of the casing.
Claims 12, 14-15, and 17-18 are allowable by virtue of their dependence from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791